10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

_ Case 3:20-cr-00656-JLS Document1 Filed 02/20/20 PagelD.2 Page 1 of 3

 

FILED

FEB 2 0 2028

CLERK. U.S. GSTRICT COU RT
SOUTHERN DISTRICT OF CALIFORNIA
BY DEPUTY

—————— SE-UNSEALED PER ORDER OF COURT
31S (Zen

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT

  

SOUTHERN DISTRICT OF @ALTFORNIA i
£
¥

January 2019 Grand Jury
UNITED STATES OF AMERICA, case No. PRERGGS6 WS
Plaintiff, INDICTMENT
v. micib 21, U.S.C., Sec. 356 (a) ) -
Maintaining a Drug-Involved
SEAN TERRENCE SHEETER, Premises; Title 21, U.S.C.,
Sec. 853 - Criminal Forfeiture
Defendant.

 

 

 

The grand jury charges:

From in or about May 2017, the exact date being unknown to the
grand jury, to on or about the date of this Indictment, within the
Southern District of California, defendant SEAN TERRENCE SHEETER
knowingly managed and controlled a place located at 725 Poinsettia
Avenue, Vista, California, as an owner and occupant, and knowingly and
intentionally rented, leased, profited from, and made available for use,
with and without compensation, such place for the purpose of unlawfully
storing, distributing and using a controlled substance, namely heroin,
a Schedule I Controlied Substance, and methamphetamine, a Schedule II
Controlled Substance; ail in violation of Title 21, United States Code,
Sections 856(a) (2).

Criminal Forfeiture Allegations
1. The allegation contained in this Indictment is realleged and

by reference fully incorporated herein for the purpose of alleging

PKEM:nlv:San Diego:2/19/20 | Ot

 
10

il

12

13

14

15

16

i7

18

19

20

21

22

23

24

29

26

27

28

 

 

Case 3:20-cr-00656-JLS Document1 Filed 02/20/20 PagelD.3 Page 2 of 3

forfeiture to the United States of America pursuant to the provisions
of Title 21, United States Code, Section 853.

2, As a result of the commission of the felony offense alleged
in this Indictment, said violation being punishable by imprisonment for
more than one’ year and pursuant to Title 21, United States Code,
Sections 853(a) (1) and 853(a) (2), defendant SEAN TERRENCE SHEETER shall,
upon conviction, forfeit to the United States all his rights, title and
interest in any and all property constituting, or derived from, any
proceeds the defendant obtained, directly or indirectly, as the result
of the offense, and any and all property used or intendéd to be used in
any manner or part to commit and te facilitate the commission of the
violation alleged in this Indictment. This property to be forfeited
includes, but is not limited to the real property located at:

a. 725 Poinsettia Avenue, Vista, California 92081

APN: 217-220-10-00, titled in the name of Sean T. Sheeter, as
Executor of the will of Hugh X. Sheeter aiso known as Hugh Xavior
Sheeter, Deceased, and further described as:

Lot 1, Block 95, in Rancho Vallecitos de San Marcos, in the County
of San Diego, State of California, according to Map thereof No. 806,
filed in the Office of the County Recorder of San Diego County,
December 21, 1895, described as follows: Beginning at a point on
the Southeasterly line of said Lot distant thereof North 23° East,
1200.00 feet from the most Southerly corner of said Lot said point
being the Northeast corner of the land described in Deed to Hugh X.
Sheeter and Arlene R. Sheeter, at ux, recorded June 23, 1953 in Book
4898, Page 231 of Official Records and being the True Point of
Beginning; thence along the North-easterly line of said Sheeter land
North 66° 36'20" West (record North 67° 55'00" West per said Deed)
363.00 feet; thence leaving said Sheeter land and along the
Southeasterly line to the land described in Deed to George Miyasako
and Matsuke Miyasako, at ux, recorded September 1, 1967 as File No.
XX-XXXXXXX of Official Records, North 23°25'40" East to the
Northeasterly line of said Lot 1; thence leaving said Miyasako land
and along the said Northeasterly line to the Northeast corner of
said Lot 1; thence along the Southeast line of said Lot 1, South
23° 25'40" West to the TRUE POINT OF BEGINNING.

//
/f

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cr-00656-JLS Document1 Filed 02/20/20 PagelD.4 Page 3of3

3. If any of the above-described forfeitable property, as a
result of any act or omission of the defendant:
a. cannot be located upon the exercise of due diligence;
dD, has been transferred or sold to, or deposited with, a

third party;

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e, has been commingled with other property which cannot be

subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), to seek forfeiture of any other
property of the defendant up to the value of the property listed above
as being subject to forfeiture.
All in violation of Title 21, United States Code, Section 853,

DATED: February 20, 2020.

A TRUE BIih:

 

forepekson

ROBERT 5S. BREWER, JR.
United States Attorney

By:

 

PA KEVIN MORHTART
Assistant U.S. Attorney

 
